FILED
                                               United States Court of Appeals
                                                       Tenth Circuit

                                                    October 24, 2016
                                  PUBLISH          Elisabeth A. Shumaker
                                                       Clerk of Court
                  UNITED STATES COURT OF APPEALS

                              TENTH CIRCUIT



AMERICAN WILD HORSE
PRESERVATION CAMPAIGN;
CLOUD FOUNDATION; RETURN
TO FREEDOM; CAROL WALKER;
KIMERLEE CURYL; GINGER
KATHRENS,

      Petitioners - Appellants,
v.                                            No. 15-8033
SALLY JEWELL, in her official
capacity as Secretary of the United
States Department of the Interior;
NEIL KORNZE, in his official
capacity as Bureau of Land
Management Acting Director,

       Respondents - Appellees.
---------------------

ROCK SPRINGS GRAZING
ASSOCIATION; STATE OF
WYOMING,

       Intervenor Respondents -
       Appellees.
--------------------

NATURAL RESOURCES AND
ADMINISTRATIVE LAW
PROFESSORS; MOUNTAIN STATES
LEGAL FOUNDATION; WYOMING
STOCK GROWERS ASSOCIATION,

      Amici Curiae.
        APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF WYOMING
                  (D.C. No. 2:14-CV-00152-NDF)



William S. Eubanks II, of Meyer Glitzenstein & Eubanks LLP, Fort Collins,
Colorado (Katherine A. Meyer of Meyer Glitzenstein & Eubanks, LLP,
Washington, D.C., with him on the briefs), for Petitioners-Appellants.

Thekla Hansen-Young, Attorney, United States Department of Justice,
Environment and Natural Resources Division, Washington, D.C. (John C. Cruden,
Assistant Attorney General; Arthur R. Kleven, Office of the Solicitor, United
States Department of the Interior; Andrew C. Mergen, Mark R. Haag, Coby
Howell and Jason A. Hill, Attorneys, United States Department of Justice,
Environment and Natural Resources Division, Washington, D.C., with her on the
brief), for Respondents-Appellees.

Constance E. Brooks, of C. E. Brooks & Assoc., P.C., Denver, Colorado (Cody
Doig and Danielle Hagen of C. E. Brooks & Assoc. P.C., Denver, Colorado; and
Galen West of West Law Office, PC, Rock Springs, Wyoming, with her on the
brief), for Intervenor Respondent-Appellee, Rock Springs Grazing Association.

Erik E. Petersen, Office of Wyoming Attorney General, Cheyenne, Wyoming
(Michael J. McGrady, Office of Wyoming Attorney General, with him on the
brief), for Intervenor Respondent-Appellee, State of Wyoming.

Daniel H. Lutz and Hope M. Babcock of the Institute for Public Representation,
Georgetown University Law Center, Washington, D.C., filed an Amicus Brief on
behalf of the Amici Curiae Law Professors.

Maegan L. Woita and Steven J. Lechner of the Mountain States Legal Foundation,
Lakewood, Colorado, filed an Amicus Brief on behalf of the Wyoming Stock
Growers Association and Mountain States Legal Foundation.



Before BRISCOE, McKAY and MATHESON, Circuit Judges.



                                       2
BRISCOE, Circuit Judge.


         Petitioners American Wild Horse Preservation Campaign, The Cloud

Foundation, Return to Freedom, Carol Walker, and Kimerlee Curyl filed this

action against Sally Jewell, the Secretary of the Department of the Interior, and

Neil Kornze, the acting director of the Bureau of Land Management (BLM),

seeking review of BLM’s decision to remove wild horses in certain areas of

public land located in southwestern Wyoming within an area known as the

“Checkerboard.” Petitioners alleged, in pertinent part, that the removal violated

the Wild Free-Roaming Horses and Burros Act, 16 U.S.C. §§ 1331–1340, and the

Federal Land Policy and Management Act of 1976, 43 U.S.C. §§ 1701–1787. The

district court rejected these claims. Petitioners now appeal. Exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we reverse the judgment of the district

court.

                                           I

                    The Wild Free-Roaming Horses and Burros Act

         At the heart of this case is the Wild Free-Roaming Horses and Burros Act

(the Act). In Mountain States Legal Found. v. Hodel, 799 F.2d 1423 (10th Cir.

1986), we described the genesis and purpose of the Act:

         Wild horses and burros are the progeny of animals introduced to
         North America by early Spanish explorers. They once roamed the
         western rangelands in vast herds. But over time, desirable grazing
         land was fenced off for private use, while the animals were

                                           3
      slaughtered for sport and profit. The herds began to dwindle, and the
      remaining animals were driven to marginal, inhospitable grazing
      areas. Alarmed at the decline of these herds, Congress in 1971
      enacted the Wild Free-Roaming Horses and Burros Act, 16 U.S.C.
      §§ 1331–1340 (1982), to protect the wild horses and burros from
      “capture, branding, harassment, or death.” 16 U.S.C. § 1331 (1982).
      According to congressional findings, these “living symbols of the
      historic and pioneer spirit of the West” had been cruelly slain, used
      for target practice, and harassed for sport. S. Rep. No. 242, 92d
      Cong., 1st Sess., reprinted in 1971 U. S. Code Cong. & Ad. News
      2149, 2149. Congress also found that the wild horses and burros had
      been exploited by commercial hunters who sold them to
      slaughterhouses for the production of pet food and fertilizer. Id.; see
      also Johnston, The Fight to Save a Memory, 50 Texas L. Rev. 1055,
      1056–57 (1972).

      Established under authority granted Congress by the Property Clause
      of the Constitution, the Act declares wild horses and burros to be an
      “integral part of the natural system of the public lands,” 16 U.S.C.
      § 1331 (1982), and mandates that the animals be managed “as
      components of the public lands.” 16 U.S.C. § 1333(a).

Id. at 1425 (footnote omitted). In short, the Act “is nothing more than a land-use

regulation enacted by Congress to ensure the survival of a particular species of

wildlife.” Id. at 1428.

                          BLM and its management obligations

      In the Act, Congress designated BLM to oversee the management of wild

horses and burros on public lands. BLM manages wild horses on public lands

within what it calls designated herd management areas (HMAs). 43 C.F.R.

§ 4710.3-1. HMAs and their boundaries are established by BLM in Resource

Management Plans (RMPs). RMPs are prepared through a land-use planning

process conducted pursuant to the Federal Land Policy and Management Act of

                                          4
1976 (FLPMA), 43 U.S.C. §§ 1701–1787. To comply with the Act’s directive to

manage wild horses “in a manner that is designed to achieve and maintain a

thriving natural ecological balance on the public lands,” 16 U.S.C. § 1333(a),

BLM maintains a current inventory of wild horses in each HMA; determines the

appropriate management level (AML) of wild horses that each HMA can sustain;

and determines the method of achieving the designated AML. 16 U.S.C.

§ 1333(b)(1); 43 C.F.R. §§ 4710.2, 4710.3-1.

      An AML is “expressed as a population range,” with both “an upper and

lower limit,” “within which [wild horses or burros] can be managed for the long

term.” Aplt. App. at 115. “The AML upper limit shall be established as the

maximum number of [wild horses and burros] which results in a [thriving natural

ecological balance] and avoids a deterioration of the range” at issue. Id. “The

AML lower limit shall normally be established at a number that allows the

population to grow (at the annual population growth rate) to the upper limit over a

4–5 year period, without any interim gathers to remove excess [wild horses and

burros].” Id.

                            Sections 3 and 4 of the Act

      Two sections of the Act are relevant here. Section 3 of the Act requires

BLM, in pertinent part, to “maintain a current inventory of wild free-roaming

horses and burros on given areas of the public lands” in order to “make

determinations as to whether and where an overpopulation exists and whether

                                         5
action should be taken to remove excess animals,” as well as to “determine

whether appropriate management levels should be achieved by the removal or

destruction of excess animals.” 16 U.S.C. § 1333(b)(1). If BLM “determines

. . . that an overpopulation exists on a given area of the public lands and that

action is necessary to remove excess animals,” it must “immediately remove

excess animals from the range so as to achieve appropriate management levels.” 1

16 U.S.C. § 1333(b)(2). Generally speaking, BLM does not remove animals

below the AML lower limit except in emergency situations or where there are

“[e]scalating problems” that “indicate additional animals need to be removed to

protect land health, wildlife habitat and the health of horses and burros remaining

on the public land.” Aplt. App. at 203.

      The second relevant section of the Act is Section 4. It provides as follows:

      If wild free-roaming horses or burros stray from public lands onto
      privately owned land, the owners of such land may inform the
      nearest Federal marshal or agent of the Secretary, who shall arrange
      to have the animals removed. In no event shall such wild
      free-roaming horses and burros be destroyed except by the agents of
      the Secretary. Nothing in this section shall be construed to prohibit a
      private landowner from maintaining wild free-roaming horses or

      1
        Section 3 of the Act prescribes how the BLM is to carry out this removal
process. First, “old, sick, or lame animals [are] to be destroyed in the most
humane manner possible.” 16 U.S.C. § 1333(b)(2)(A). Then, BLM is to
“humanely capture[] and remove[] for private maintenance and care” “such
number of additional excess” animals for which BLM “determines an adoption
demand exists by qualified individuals.” 16 U.S.C. § 1333(b)(2)(B). Lastly,
BLM “shall cause additional excess wild free-roaming horses and burros . . . to be
destroyed in the most humane and cost efficient manner possible.” Id.
§ 1333(b)(2)(C).

                                           6
      burros on his private lands, or lands leased from the Government, if
      he does so in a manner that protects them from harassment, and if the
      animals were not willfully removed or enticed from the public lands.
      Any individuals who maintain such wild free-roaming horses or
      burros on their private lands or lands leased from the Government
      shall notify the appropriate agent of the Secretary and supply him
      with a reasonable approximation of the number of animals so
      maintained.

16 U.S.C. § 1334.

                                 The Checkerboard

      The dispute at issue in this case stems from actions occurring in an area of

southwestern Wyoming known as the “Checkerboard.” See Exhibit A (map of

Checkerboard). The Checkerboard, which “comprises over one million acres of

generally high desert land,” “derives its name from the pattern of alternating

sections of private and public land which it comprises.” Mountain States Legal

Found., 799 F.2d at 1424, n.1. “The checkerboard scheme of land ownership is a

result of the Union Pacific Act passed in 1862.” Id. at 1424 n.1. “Under the

[Union Pacific] Act, the Union Pacific Railroad Company was awarded the odd-

numbered lots of public land along the railbed right-of-way,” extending back

approximately twenty miles on each side of the railbed, “as the company

completed each mile of the transcontinental railroad.” Id. “By granting to the

railroad the odd-numbered sections, and retaining the even-numbered sections, a

checkerboard effect resulted.” Leo Sheep Co. v. United States, 570 F.2d 881, 885

(10th Cir. 1977), rev’d, 440 U.S. 668 (1979). “With some exceptions, odd-


                                         7
numbered sections were surrounded on all four sides by even-numbered sections

which were part of the public domain.” Id. “Similarly, even-numbered sections

owned by the Government as public land were also generally surrounded on all

four sides by odd-numbered sections granted to the railroad.” Id. “Today, more

than half of the [C]heckerboard remains under federal ownership, while the

remainder is held privately.” Mountain States, 799 F.2d at 1424 n.1. Notably,

Congress has long prohibited private land owners within the Checkerboard from

constructing fences that effectively fence in public rangeland. See 43 U.S.C.

§§ 1061–65. When wild, free-roaming horses are added to this equation of

adjoining, unfenced parcels of lands held in alternating public and private

ownership, the complexity of enforcing Sections 3 and 4 of the Act becomes

apparent.

                        Rock Springs Grazing Association

      Within the Checkerboard is an area known as the Rock Springs District.

This area of the Checkerboard, which is approximately 40 miles wide and 115

miles long, is managed by the Rock Springs Grazing Association (RSGA).

RSGA, which was established in 1908, uses this area of the Checkerboard

primarily for grazing sheep in the winter. Given the checkerboard land pattern,

RSGA manages its private lands in concert with the unfenced public lands.

RSGA’s livestock “roam freely on property owned by [RSGA] and on the

alternate sections of land owned by the federal government.” Mountain States,

                                         8
799 F.2d at 1424. “[W]ild horses also roam these lands.” Id. Because the

Checkerboard is not fenced, horses and other livestock roam freely between the

parcels of private and public land.

      In 1977, RSGA invoked its rights under Section 4 of the Act and asked that

wild horses be removed from its private lands within the Checkerboard. BLM

acknowledged RSGA’s request, but took no action on it.

      In 1979, RSGA agreed, as a result of meeting with two wild horse advocacy

groups, to tolerate 500 wild horses on the Checkerboard and a total of 1,500 wild

horses within the entire Rock Springs District, subject to BLM proving capable of

managing the wild horse populations.

           Adobe Town, Salt Wells Creek, and Great Divide Basin HMAs

      Three HMAs are at issue in this lawsuit: Adobe Town, Salt Wells Creek,

and Great Divide Basin. All three fall partly within the Checkerboard. The three

are comprised of approximately 70% federally administered public lands and

approximately 30% private lands. The private lands are owned or leased by

RSGA. The non-Checkerboard lands within these three HMAs (i.e., the portions

falling outside the Checkerboard) comprise over half of the total land area in

these HMAs and primarily consist of large contiguous blocks of public land.

      Livestock owners in these three HMAs are permitted by the provisions of

the Taylor Grazing Act of 1934, 43 U.S.C. § 315 et seq., to graze their sheep and

cattle on the Checkerboard’s public lands at rates far below market value for such

                                         9
forage.

                    The 1981 Court Order and BLM’s response

      In 1979, RSGA filed suit against BLM in federal court alleging that BLM

failed to comply with Sections 3 and 4 of the Act. More specifically, RSGA

alleged that BLM failed to remove wild horses from the RSGA’s private lands

and prevent damage to those lands. In 1981, the federal district court overseeing

the action ordered BLM to “remove all wild horses from the checkerboard grazing

lands in the Rock Springs District except that number which the [RSGA]

voluntarily agree[d] to leave in said area.” Rock Springs Grazing Ass’n v.

Salazar, 935 F. Supp. 2d 1179, 1183 (D. Wyo. 2013) (quotation marks omitted).

With the consent of the RSGA, BLM subsequently designated AMLs for each of

the HMAs that fell within RSGA’s grazing lands. BLM did not, however, remove

wild horses down to the upper limits of those AMLs until 1985, when RSGA

moved to enforce the district court’s 1981 order. At that time, BLM shifted its

approach from rounding up wild horses under Section 4 of the Act to generally

maintaining wild horses at the agreed-upon AMLs under Section 3 of the Act.

                        The 2003 and 2013 consent decrees

      In 2003, the State of Wyoming sued BLM to enforce the AMLs previously

agreed to by BLM. The parties resolved that suit by entering into a consent

decree that required BLM to take the short-term action of removing excess wild

horses under Section 3 of the Act (i.e., wild horses that exceeded the upper limit

                                         10
of each AML), and the longer-term action of gathering wild horses in each HMA

every three years in order to reduce the number to the lower limit of each AML.

       Due to lack of funding, BLM removed few wild horses from the HMAs in

2009 and 2010. On October 4, 2010, RSGA requested that BLM remove all wild

horses from its private lands pursuant to Section 4 of the Act. 2 Aplt. App. at 151;

Aplee. Supp. App. at 188. BLM acknowledged RSGA’s request, but explained

that it lacked funds to gather wild horses in 2011 and that it would prioritize the

requested gather in 2012. This prompted the RSGA to file suit against BLM in

2011. RSGA and BLM ultimately entered into a 2013 consent decree resolving

the suit.

       Under the 2013 consent decree, BLM agreed to remove all wild horses

located on private lands in the Checkerboard (with an exception not applicable

here). Aplt. App. at 121 (“Pursuant to 16 U.S.C. § 1334, BLM agrees to remove

all wild horses located on RSGA’s private lands, including Wyoming

Checkerboard lands.”). BLM also agreed to adjust its annual work plans as

needed to gather wild horses from the Adobe Town HMA if census information

showed the population there would exceed the AML’s upper limit. The consent


       2
        RSGA contends that this action amounted to a revocation of its consent to
any wild horses anywhere in the Checkerboard. The record, however, does not
support that contention. To begin with, the record indicates only that RSGA
asked for wild horses to be removed from its own private lands. Further, the
record indicates that RSGA’s request in 2010 had no impact on the HMAs or
AMLs.

                                         11
decree also allowed up to 200 wild horses to remain on Checkerboard lands in the

Adobe Town and Salt Wells HMAs, and up to 100 wild horses to remain in the

Great Divide Basin HMA, before BLM was required to remove them. In addition,

the consent decree stated that “BLM w[ould] commit to gather and remove wild

horses from Checkerboard lands within Salt Wells and Adobe Town HMAs in

2013, [and] [Great] Divide Basin HMA in 2014 . . . with the exception of those

wild horses that are allowed to remain as” outlined elsewhere in the consent

decree. Id. at 123. Lastly, the 2013 consent decree stated that BLM would

consider various proposed actions including changing the Salt Wells and Great

Divide Basin HMAs to “Herd Areas,” which would be managed for zero wild

horses, and lowering the Adobe Town AML. Id. at 124.

                         The 2013 and 2014 BLM gathers

      In 2013, BLM gathered wild horses in the Adobe Town and Salt Wells

HMAs. This gather had a two-fold purpose: (1) to comply with the 2003 consent

decree by removing wild horses that BLM determined were in excess of AMLs

under Section 3 of the Act; and (2) to comply with the 2013 consent decree by

removing wild horses from private lands within the Salt Wells Creek and Adobe

Town HMAs pursuant to Section 4 of the Act. Notably, BLM stopped the gather

once the lower limit of each AML was reached, leaving some wild horses on

private lands within the Salt Wells and Adobe Town HMAs. In total, BLM

gathered 668 wild horses. BLM subsequently returned 82 of those horses to the

                                        12
non-Checkerboard solid-block public portions of the HMAs in an attempt to

satisfy the AMLs’ lower limits.

      RSGA, the State of Wyoming, and local governments objected to BLM

leaving any wild horses in the Checkerboard and to BLM relocating 82 of the

gathered horses. After reevaluating the 2013 gather, BLM concluded that the

2013 consent decree obligated it to remove all wild horses from RSGA’s private

lands, including Checkerboard lands.

      This conclusion in turn impacted BLM’s plans for its 2014 gather.

Specifically, BLM decided that in 2014 it would remove all wild horses from all

of the Checkerboard portions of the Great Divide Basin, Adobe Town and Salt

Wells HMAs, including both private and public parcels. Based upon 2014 census

data, BLM estimated that these plans would result in the removal of

approximately 800 wild horses located on Checkerboard lands in the Great Divide

Basin, Adobe Town, and Salt Wells HMAs. BLM acknowledged that “in

discharging its duties under Section 4 of the [Act] wild horses w[ould] also be

removed from the public land portions of the [C]heckerboard,” Aplt. App. at 179,

and that these removals would result in the HMA populations dropping below

those areas’ AMLs, id. at 174. BLM asserted, however, that “due to the unique

pattern of land ownership” within the Checkerboard, “and as recognized in the

Consent Decree, it is practically infeasible for the BLM to meet its obligations

under Section 4 of the [Act] while removing wild horses solely from the private

                                         13
lands sections of the [C]heckerboard.” Id. at 179.

      As part of its planning process for the 2014 gather, BLM considered the

proposed gather’s potential environmental impacts. BLM concluded that, from an

environmental perspective, the proposed gather did not involve any extraordinary

circumstances, and thus in turn concluded that the proposed gather was

categorically excluded from further documentation under NEPA.

      On July 18, 2014, BLM issued a decision to proceed with the 2014 gather

and posted its decision online. No parties administratively appealed or petitioned

to stay the decision.

      BLM’s contractor proceeded to remove 1,263 wild horses from the

Checkerboard lands within the Great Divide Basin (527 horses removed), Adobe

Town (47 horses removed), and Salt Wells (689 horses removed) HMAs. BLM

left approximately 649 wild horses on the adjacent solid-block public lands within

the three HMAs (91 horses in the Great Divide Basin HMA, 519 horses in the

Adobe Town HMA, and 39 horses in the Salt Wells Creek HMA). All of these

numbers were below the respective HMAs’ AMLs. In other words, the wild horse

population in each HMA dropped below that HMA’s AML.

                                         II

      Petitioners filed this action on August 1, 2014 seeking judicial review

under the Administrative Procedure Act (APA), 5 U.S.C. §§ 701–706. Petitioners

alleged that BLM’s permanent removal of 1,263 wild horses during the 2014

                                        14
gather violated the Act, FLPMA, and NEPA, as well as BLM’s governing RMPs.

      On March 3, 2015, the district court issued a written order affirming BLM’s

actions as proper under the Act and the FLPMA, but remanding to BLM to correct

deficiencies in its compliance with NEPA. With respect to BLM’s actions under

the Act and FLPMA, the district court held as follows:

      In summary, BLM did not abuse its discretion in interpreting Section
      4 to permit a roundup removing horses from the [C]heckerboard as
      horses that stray from public land to private land, without engaging
      its Section 3 considerations. Allowing Section 3 considerations to
      affect roundups on the [C]heckerboard would result in the roundup
      essentially being governed by Section 3 herd management
      considerations and AMLs, rather than the landowner request to
      remove all horses. In short, under Petitioners’ scenario, BLM’s
      “removal” of horses becomes a simple move of horses, from the
      [C]heckerboard to the federal block. Then the horses will roam back
      to the [C]heckerboard range. This becomes a never-ending cycle of
      moving horses which roam or stray back, contrary to the Section 3
      directive that management activities “be at the minimal feasible
      level” and the Section 4 directive that animals be removed (and not
      simply moved) from private lands. Consequently, the relief
      requested by Petitioners would satisfy neither Section 3 nor Section 4
      and is thus not an outcome the Court will impose on BLM.

         Further, neither FLPMA, nor the RMPs relieve BLM of its
      Section 4 obligation to remove horses that stray from public lands to
      private lands.

App. at 79–80.

      The district court concluded, however, that BLM failed to satisfy its

obligations under NEPA:

      As to NEPA, the Court concludes BLM’s decision to rely on a
      categorical exclusion (CX) with no extraordinary circumstances was
      erroneous. The record shows BLM decided it had “no choice but to

                                        15
      remove all horses from the [C]heckerboard regardless of what the
      impacts analysis would show” (AR3342). Thus, the agency moved
      ahead with a CX that failed to fully consider all relevant factors
      concerning the unusual removal proposed including areas of
      discretion available to the agency which might mitigate impacts.
      This course of action fails to satisfy the agency’s NEPA obligations.

Id. at 80. Consequently, the district court remanded “the NEPA compliance

matter associated with the 2014 roundup . . . to BLM to correct the procedural

deficiencies.” Id.

      On April 6, 2015, petitioners moved the district court to certify its order for

immediate appeal pursuant to Fed. R. Civ. P. 54(b). The district court formally

granted that motion on May 13, 2015, but concluded in its order granting the

motion that its March 3, 2015 order “affirming BLM’s actions in gathering horses

on the . . . Checkerboard [wa]s a final order under 28 U.S.C. § 1291,” and that

“both the nature of BLM’s proceeding and the character of the decision

indicate[d] that the administrative-remand rule d[id] not apply.” Dist. Ct. Docket

No. 93 at 5. The district court entered final judgment that same day in favor of

respondents on petitioners’ claims under the Act and the FLPMA. On May 14,

2015, the district court entered an amended judgment in favor of respondents on

all claims. Petitioners filed a notice of appeal on May 18, 2015.

                                         III

      Before proceeding to the merits of petitioners’ appeal, we must first satisfy

ourselves that we have appellate jurisdiction over this matter. Shortly after


                                         16
petitioners filed their notice of appeal, we issued an order directing the parties to

file briefs “setting forth any basis in law or fact for [our] appellate jurisdiction.”

Order of 5/27/15 at 2. The parties have, as directed, filed briefs addressing this

question. Respondents argue that we lack jurisdiction because the district court

remanded the case to BLM. Respondents also argue that, in any event, the case is

moot.

              Appellate jurisdiction and the administrative remand rule

        “Absent a specific statutory grant of jurisdiction over a particular type of

dispute, we exercise jurisdiction over final decisions of the federal district courts

pursuant to 28 U.S.C. § 1291.” W. Energy All. v. Salazar, 709 F.3d 1040, 1047

(10th Cir. 2013). “A final decision is one ‘that ends the litigation on the merits

and leaves nothing for the court to do but execute the judgment.’” Id. (quoting

Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978)).

        We have long held that “[t]he remand by a district court to an

administrative agency for further proceedings is ordinarily not appealable because

it is not a final decision.” Bender v. Clark, 744 F.2d 1424, 1426–27 (10th Cir.

1984). “This general principle has been called the ‘administrative-remand rule.’”

W. Energy All., 709 F.3d at 1047 (quoting Trout Unlimited v. U.S. Dep’t of

Agric., 441 F.3d 1214, 1218 (10th Cir. 2006)).

        In this case, petitioners asserted claims under the Act, FLPMA, and NEPA.

The district court’s March 3, 2015 order completely resolved petitioners’ claims

                                           17
under the Act and FLPMA, but determined that BLM failed to comply with NEPA

and thus remanded to BLM to correct what it characterized as procedural

deficiencies. In issuing final judgment in the case, however, the district court

concluded that the administrative remand rule did not apply. More specifically,

the district court concluded that “the nature of the agency action in this case [wa]s

essentially legislative,” “[t]he only effect of the remand was to require BLM [to]

initiate proceedings to correct a procedural deficiency,” and the remand did not

prevent BLM from conducting future gathers on the Checkerboard. Dist. Ct.

Docket No. 93 at 4–5.

      Although respondents dispute the district court’s analysis and argue that

this case falls squarely within the scope of the administrative remand rule, we

disagree. “[W]hen considering whether a remand has occurred in a given case,

appellate courts must consider the nature of the agency action as well as the

nature of the district court’s order.” New Mexico ex rel. Richardson v. Bureau of

Land Mgmt., 565 F.3d 683, 697 (10th Cir. 2009). “‘The administrative action

may be essentially adjudicatory, essentially legislative, or some nonadversarial

action such as grant of a license.’” Id. (quoting 15B Charles Alan Wright, Arthur

R. Miller & Edward H. Cooper, Federal Practice & Procedure: Jurisdiction and

Related Matters § 3914.32, at 237 (2d ed. 1992)). “Typically, a ‘remand’ from a

district court to an agency occurs when an agency has acted in an adjudicative

capacity.” Id. In other words, “our precedent indicates that we view the remand

                                         18
rule as most appropriate in adjudicative contexts.” Id. at 698. We also take into

account “the character of the dispositive district court order,” including whether it

“returns an action to a [the agency] for further proceedings.” Id.

      Examining those characteristics in this case, we conclude that the district

court’s order “does not share the features of a typical remand.” See id. To begin

with, nothing in the record indicates that BLM was acting in an adjudicative

capacity when it decided to proceed with the 2014 gather. Rather, BLM

interpreted the Act to determine its obligations thereunder, and then took concrete

action consistent with its interpretation. In turn, BLM has appeared in this action

“as a traditional adversarial party, defending its own actions against challenges by

[petitioners], rather than defending a ruling made by [it] in a controversy between

parties appearing before it.” See id. As for the district court’s order, it is true

that it remanded to BLM so that BLM could correct procedural deficiencies in its

NEPA analysis. 3 But the 2014 gather had already taken place at the time the

district court issued its order. Consequently, the district court’s order had no

impact whatsoever on the gather at issue in this case. Further, as the district court

itself noted in entering final judgment, the remand had no impact on BLM’s

ability to invoke the same analysis of the Act and proceed with future gathers on

the Checkerboard. Thus, it would be ironic if the administrative remand rule


      3
       The record indicates that BLM has now prepared an environmental
assessment of its 2014 gather.

                                           19
operated to prevent petitioners’ claims under the Act and FLPMA from being

considered final.

      For these reasons, we conclude that the administrative remand order does

not apply in this case and that it is proper for us to treat the district court’s order

as final for purposes of § 1291.

                                        Mootness

      Respondents argue, however, that the completion of the 2014 gather renders

this case moot and thus deprives us of appellate jurisdiction. Petitioners argue in

response “that this case is not only capable of repetition but is, in fact, presently

being repeated.” Petitioners’ Rule 28(j) Letter of 9/26/16 at 1 (emphasis in

original). In support, petitioners assert that on September 16, 2016, BLM issued a

decision again interpreting Section 4 of the Act as “authoriz[ing] BLM to

permanently remove all federally protected wild horses from the public and

private Checkerboard lands of the Adobe Town, Salt Wells Creek, and Great

Divide Basin HMAs.” Id. (emphasis in original).

      Supreme Court precedent “recognize[s] an exception to the mootness

doctrine for a controversy that is capable of repetition, yet evading review.”

Kingdomware Techs., Inc. v. United States, — U.S. —, 136 S. Ct. 1969, 1976

(2016) (quotation marks omitted). “That exception applies only in exceptional

situations, where (1) the challenged action [is] in its duration too short to be fully

litigated prior to cessation or expiration, and (2) there [is] a reasonable

                                            20
expectation that the same complaining party [will] be subject to the same action

again.” Id. (quotation marks omitted) (alterations in original).

      We conclude that the exception applies in this case. Focusing first on the

duration of the challenged action, BLM issued its decision to proceed with the

2014 gather on July 18, 2014. Petitioners promptly filed this action on August 1,

2014, challenging BLM’s decision. When the district court issued its decision

approximately seven months later, on March 3, 2015, the gather had already taken

place. In other contexts, the Supreme Court has “held that a period of two years

is too short to complete judicial review.” Kingdomware Techs., 136 S. Ct. at

1976. As a result, we have little trouble concluding that a period of less than

seven months is likewise “too short to complete judicial review” and thus weighs

in favor of the exception.

      In turn, the record establishes a reasonable expectation that BLM will

engage in similar future gathers. Indeed, the supplemental information supplied

by petitioners in their Rule 28(j) letter indicates that BLM is set to conduct a

gather in October 2016 that will be substantially similar in character to the 2014

gather at issue in this appeal. 4 By its own admission, BLM plans to remove wild

horses from both private and public land parcels of the Checkerboard pursuant to

Section 4 of the Act, and such removal will likely reduce the wild horse


      4
       Notably, BLM prepared and released for public comment an
environmental assessment for this planned 2016 gather.

                                          21
populations in the three HMAs at issue below the AMLs for those HMAs.

      BLM’s only response is that “any decision of this Court concerning the

2014 gather will not necessarily affect the 2016 gather” because “BLM has more

comprehensively evaluated and addressed petitioners’ proposals concerning

Sections 3 and 4 of the . . . Act in BLM’s new environmental assessment . . . and

new decision record,” and “[t]his Court should wait to see BLM’s in-depth

rationale for rejecting petitioners’ proposed interpretations of the . . . Act.”

Respondents’ Rule 28(j) letter of 9/27/16 at 1–2 (emphasis in original) (citations

omitted). Quite clearly, however, the Act has not been amended since the 2014

gather, nor has the character of the Checkerboard changed. And, not surprisingly,

the supplemental information provided by petitioners regarding the planned 2016

gather indicates that BLM continues to interpret the Act in substantially, if not

identically, the same manner that it did in choosing to proceed with the 2014

gather.

      In summary, we conclude that, were we not to invoke the capable-of-

repetition-yet-evading-review exception, petitioners would never be able to mount

a timely challenge to BLM’s interpretation of the Act. Consequently, we

conclude that this case is not moot.

                                           IV

      Petitioners appeal from the district court’s decision concluding that BLM

did not violate the Act or the FLPMA in carrying out the 2014 gather. “We

                                           22
review the district court’s decision de novo.” Jagers v. Federal Crop Ins. Corp.,

758 F.3d 1179, 1184 (10th Cir. 2014). But, in doing so, we “review the

underlying agency decision under the deferential [APA] standard of review.” Id.

Under the APA, “we may only set aside the [agency’s] actions if . . . it acted

arbitrarily or capriciously, not in accordance with the law, beyond its

jurisdictional authority, or ‘without observance of procedure required by law.’”

WildEarth Guardians v. U.S. Fish and Wildlife Serv., 784 F.3d 677, 682 (10th

Cir. 2015) (quoting 5 U.S.C. § 706(2)(D)).

                 BLM’s interpretation of Sections 3 and 4 of the Act

      In their first issue on appeal, petitioners challenge “the district court’s

affirmance of BLM’s . . . construction of the . . . Act” authorizing it “to

permanently remove wild horses from public land under Section 4 of the [Act].”

Aplt. Br. at 34 (italics in original). According to petitioners, “it is indisputable

that Section 3 of the . . . Act . . . governs all BLM actions related to wild horses

on public land, while Section 4 of the Act . . . governs BLM’s actions on private

land.” Id. at 37 (citations omitted). Petitioners in turn argue that “under the

statute’s plain terms, BLM has a non-discretionary statutory obligation to comply

with Section 3 before taking action to permanently remove any horses from the

Wyoming Checkerboard’s public lands.” Id. at 37–38. The problem, petitioners

argue, is that “BLM entirely ignored its Section 3 duties and,” in reliance on

Section 4 of the Act, “treated the entire Checkerboard, including the public lands

                                           23
found therein, as if it all belonged to RSGA.” Id. at 38. “In so doing,”

petitioners argue, BLM “violated the plain language of the Act by: (1)

permanently removing wild horses from public land without first satisfying any of

the statutory prerequisites that apply to the removal of wild horses from public

land, (2) removing non-excess wild horses from the public lands, and (3) reducing

and managing wild horse populations in these HMAs significantly below their

legally established AMLs.” Id.

      These arguments essentially call into question whether BLM, in carrying

out the 2014 gather, acted “in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right.” 5 U.S.C. § 706(2)(C). To resolve this

question, we apply the two-part standard of review outlined by the Supreme Court

in Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, 467 U.S. 837, 842–43 (1984).

See WildEarth, 784 F.3d at 683 (holding that appellate review under APA section

706(2)(C) proceeds under the Chevron framework). Under the first step of the

Chevron framework, we must determine “whether Congress has directly spoken to

the precise question at issue.” 467 U.S. at 842. “If the intent of Congress is

clear, that is the end of the matter; for the court, as well as the agency, must give

effect to the unambiguously expressed intent of Congress.” Id. at 842–843. “If,

however, [we] determine[] Congress has not directly addressed the precise

question at issue,” we proceed to the second step of the analysis. Id. at 843.

Rather than “simply impos[ing] [our] own construction on the statute, as would be

                                          24
necessary in the absence of an administrative interpretation,” we must determine

“whether the agency’s answer is based on a permissible construction of the

statute.” Id. This deferential standard of review applies because “[t]he power of

an administrative agency to administer a congressionally created . . . program

necessarily requires the formulation of policy and the making of rules to fill any

gap left, implicitly or explicitly, by Congress.” Id. (alteration in original)

(quoting Morton v. Ruiz, 415 U.S. 199, 231 (1974)). In short, the Supreme Court

“ha[s] long recognized that considerable weight should be accorded to an

executive department’s construction of a statutory scheme it is entrusted to

administer, and the principle of deference to administrative interpretations.” Id.

at 844.

      Our inquiry thus begins with the question of whether, in Sections 3 and 4 of

the Act, Congress directly addressed what BLM should do with respect to wild

horses that roam freely between unfenced sections of public and private land.

Petitioners contend that “[t]he plain language of the . . . Act could not be any

clearer: Section 3 governs all BLM actions on public lands related to wild horses

and delineates the specific legal prerequisites that must be satisfied before BLM

may permanently remove any wild horses from public land allocated to a wild

horse HMA.” Aplt. Br. at 39 (emphasis in original). Thus, petitioners contend,

BLM is statutorily authorized under Section 3 to remove wild horses from public

lands only after it determines “that an overpopulation exists on a given area of the

                                          25
public lands and that action is necessary to remove excess animals” in order “to

achieve appropriate management levels.” 16 U.S.C. § 1333(b)(2).

      BLM argues, in response, that the “Act itself is silent on how BLM is to

address th[e] unique land management problem” presented by the Checkerboard.

Aplee. Br. at 26. More specifically, BLM argues that “the plain language of

Sections 3 and 4 simply do not speak to what the agency should do when public

and private lands are so intertwined that it is impossible to manage them for wild

horses separately.” Id. BLM in turn argues that “[i]n approving the 2014 gather,

[it] reasonably exercised its discretion to harmonize its multiple statutory

obligations.” Id. BLM argues that it reasonably addressed the unique land

management situation presented here by treating all parcels of land within the

Checkerboard, both private and public, “as ‘private lands’ for the purposes of

horse removal” under Section 4. Id. at 22. Thus, BLM argues, “[t]his Court

should defer to BLM’s reasonable interpretation of the . . . Act.” Id. at 26.

      We conclude that petitioners have the better of the argument. As they

correctly note, there is simply no ambiguity in the terms “public lands,”

“privately owned land,” and “private lands” that are utilized in Sections 3 and 4

of the Act, and in turn no basis for BLM to construe the terms “privately owned

land” and “private lands” to include the public land sections of the Checkerboard.

Indeed, there is no indication in the record that BLM’s decision in this case was

motivated by what it considered to be an ambiguity in the text of the Act

                                          26
regarding the meaning of the terms “privately owned land” and “private lands” (or

for that matter, “public lands”). BLM has never asserted, let alone concluded as

part of its decision-making process, that the Act is ambiguous in this regard. 5 Nor

has BLM ever asserted, let alone concluded, that the Act is ambiguous with

respect to the duties it imposes on BLM with respect to these two categories of

land.

        Rather, BLM ultimately concluded, in preparing for the 2014 gather, that

“due to the unique pattern of land ownership” within the Checkerboard, “it [wa]s

practicably infeasible for [it] to meet its obligations under Section 4 of the [Act]

while removing wild horses solely from the private lands sections of the

[C]heckerboard.” Aplt. App. at 179. In other words, by BLM’s own admission, it

is the unique geographic and ownership features of the Checkerboard itself that

give rise to the problem here. 6 By the time that BLM can mount its resources to

perform a Section 4 gather in response to a private landowner’s complaint, the



        5
        BLM simply stated in its 2014 decision documents that it “w[ould] gather
all wild horses from the [C]heckerboard within the HMA as required by Section 4
of the [Act] and the Consent Decree.” Aplt. App. at 176. At no point has BLM
ever identified what portion of the Act it believes is ambiguous or that otherwise
provides it with discretion to treat the public land sections of the Checkerboard as
private lands under Section 4.
        6
         Sections 3 and 4 appear to rest on two related assumptions that are not, in
fact, true in this case: that the areas of public land managed by BLM, as well as
the areas of private land adjacent to such public land, will be large enough and
distinct enough that there will be little or no tension between the management
responsibilities outlined in the two sections.

                                         27
offending wild horses are likely to have moved on to different public or private

parcels of land. Further, the relatively small size of the public and private parcels

within the Checkerboard, their proximity to each other, and the lack of fencing

mean that there will be a constant influx and outflux of wild horses in a particular

parcel, whether public or private. And, in turn, it renders BLM’s Section 4

gathering activities ineffective to some degree. Indeed, BLM and RSGA agreed

in their 2013 consent decree that “since 1971, when Congress enacted the Act,

wild horse numbers within the . . . Checkerboard and elsewhere have proven

difficult to control.” Aplt. App. at 119. This statement continues to be true, if

not in fact a gross understatement.

      But these very practical realities do not provide BLM with the authority to

construe the Act in a manner contrary to its plain and unambiguous terms.

Although BLM argues that it possesses “discretion to determine how to respond

to” a Section 4 removal request made by a private landowner, Aplee. Br. at 34,

nothing in Section 4 or elsewhere in the Act allows BLM to ignore the duties and

responsibilities imposed upon it by Section 3, or to respond to a Section 4

removal request by treating public lands as private lands. To be sure, BLM can,

as part of a Section 4 gather, also remove wild horses from adjacent public land

parcels. But in doing so, it must abide by the plain terms of Section 3.

      To the extent that BLM contends its actions are authorized by the various

consent decrees that it has entered into, it never explains how such consent

                                          28
decrees can override the clear and unambiguous language of Sections 3 and 4 of

the Act.

      Lastly, we conclude that the Ninth Circuit’s decision in Fallini v. Hodel,

783 F.2d 1343 (9th Cir. 1986), although not directly on point, supports the

petitioner’s position in this case. In Fallini, the Ninth Circuit held that Section 4

of the Act requires BLM, “[u]pon notification” by a private landowner, “to

remove” wild horses that have “stray[ed] onto his or her land,” but “does not

require . . . BLM to prevent straying [of wild horses from public lands to private

lands] in the first instance.” 7 Id. at 1345. Fallini is relevant here because BLM in

the instant case was effectively attempting to stop wild horses from straying from

the public land sections of the Checkerboard to the private land sections of the

Checkerboard by treating the public land sections of the Checkerboard as private

lands under Section 4.

      For these reasons, we conclude that BLM’s decision cannot survive step

one of the Chevron analysis. It is simply improper for BLM to construe the

unambiguous terms “privately owned land” and “private lands,” as used in

Section 4 of the Act, to include the public land sections of the Checkerboard. 8

      7
        To be sure, Fallini did not involve a land pattern like the one at issue
here; instead, it involved “approximately 1,800 acres of private land” that was
part of an allotment that “contain[ed] an additional 657,520 acres of public land.”
783 F.2d at 1344.
      8
          It is apparent that BLM needs to find a workable solution to the problems
                                                                        (continued...)

                                          29
And, in turn, it was improper for BLM to conduct what it described as a Section 4

gather on the public land sections of the Checkerboard. By doing so, BLM

violated the duties that Section 3 clearly imposes on it with respect to wild horses

found on the public land sections of the Checkerboard.

                     Did the 2014 gather violate the FLPMA?

      In their second issue on appeal, petitioners argue that BLM’s 2014 gather

violated the FLPMA because it resulted in the wild horse populations in each of

the three HMAs dropping below their respective AMLs. According to petitioners,

BLM “de facto modif[ied] its AMLs in these HMAs outside of the FLPMA . . .

processes that are legally required for such modifications.” Dist. Ct. Docket No.


      8
        (...continued)
imposed by the Checkerboard. Although petitioners argue that “Congress was
acutely aware of the peculiarities of the Checkerboard when it enacted the Wild
Horse Act in 1971” because “Congress itself established the Checkerboard
ownership pattern in 1862,” that argument is unconvincing. Aplt. Br. at 40. To
begin with, the legislation that resulted in the Checkerboard was enacted over 100
years prior to the enactment of the Act at issue here. Further, petitioners point to
nothing in the legislative history of the Act indicating that Congress took into
account the unique land pattern of the Checkerboard in imposing the Section 3
and 4 requirements of the Act.
       Perhaps the solution can come in the form of amendments to the areas
designated as HMAs, and/or to the AMLs applicable to the HMAs at issue. As
noted in the background section, the 2013 consent decree stated that BLM would
consider changing the Salt Wells and Great Divide Basin HMAs to “Herd Areas,”
which would be managed for zero wild horses, and lowering the Adobe Town
AML. Aplt. App. at 124.
       Short of these potential adjustments, which may have little effect, the
ultimate solution must come from Congress. Congress is in the best position to
specifically address the seemingly unworkable requirements Section 3 and 4 place
upon BLM in its management of this unique area.

                                         30
1 at 37. Petitioners in turn argue that the FLPMA prohibits BLM “from

modifying AMLs until [it] has evaluated specific evidence and data as part of an

extensive notice-and-comment RMP amendment process.” Aplt. Br. at 61. In

other words, petitioners argue, “BLM was required to go through the formal RMP

amendment process under FLPMA in order to reduce the AMLs.” Id. at 62. By

failing to do so, petitioners argue, “BLM has acted arbitrarily and capriciously,

and not in accordance with FLPMA, [its own] regulations, or the operative

RMPs.” Id. at 63.

      We agree with petitioners. BLM’s sole response to the FLPMA claim is

that it was not required to consider the AML levels because such a determination

is not relevant to a Section 4 gather, such as the one it purportedly conducted on

the Checkerboard in 2014. But we have already concluded that the 2014 gather,

to the extent it involved removal of wild horses from the public land sections of

the Checkerboard, was not a proper Section 4 gather. That conclusion effectively

eliminates BLM’s defense to the FLPMA claim. We therefore conclude that BLM

violated the FLPMA by conducting the 2014 gather on public lands.

                                         V

      For the reasons outlined above, we agree with petitioners that BLM

violated both the Act and the FLPMA. Consequently, the judgment of the district

court is REVERSED.




                                         31
32
15-8033, American Wild Horse Preservation v. Jewell

McKAY, Circuit Judge, concurring:

       I join the court’s Opinion but add some observations of my own.

       It falls to the BLM to protect wild horses under the Wild Horses Act. It has broad

discretion in applying its expertise in carrying out that mission. The text of the statute, in

some regards, could not be more clear: To remove wild horses from public land, the

BLM must first determine “that an overpopulation exists on a given area of the public

lands and that action is necessary to remove excess animals.” Then, and only then, can

the BLM “remove excess animals from the range so as to achieve appropriate

management levels.” In most parts of the country, the BLM can readily comply with

these dual statutory mandates. As applied to the checkerboard region of Wyoming,

however, the statutory scheme falls apart. The BLM tried in good faith to use its broad

discretion and expertise to carry out this mandate. Its methodology was to treat public

lands as private lands. But, though the BLM’s solution to the problem presented by the

checkerboard may seem reasonable, it is not in accordance with the statute.

       The problem that keeps bringing this matter to the court arises from the one

section of the act which is clear, unmistakable, mandatory, and non-discretionary: Section

4. Under this section, private landowners have the absolute right to exclude wild horses

and burros from their land. If they do not consent, then by definition, their lands with

their corresponding forage may not be included in the decision about herd size or at the

primary decision level which is the designation of herd management areas (HMAs). It

seems to me that the only way the BLM can ultimately lawfully achieve its Section 3
duty to maintain wild herds and prevent destruction of viability caused by over grazing

on public lands is to go back to step one and make appropriate judgments by

redetermining the HMAs without the non-permissive use of private lands.




                                           -2